UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-7088


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TRUMAN LEVI LEWIS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Richard M. Gergel, District Judge.
(2:12-cr-00507-RMG-1; 2:16-cv-01308-RMG)


Submitted:   March 3, 2017                 Decided:   March 8, 2017


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Truman Levi Lewis, Appellant Pro Se. Winston David Holliday, Jr.,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Truman Levi Lewis seeks to appeal the district court’s orders

denying relief on his 28 U.S.C. § 2255 (2012) motion and Fed. R.

Civ. P. 59(c) motion.     The orders are not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1)(B) (2012).    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”   28 U.S.C. § 2253(c)(2) (2012).   When the

district court denies relief on the merits, a prisoner satisfies

this standard by demonstrating that reasonable jurists would find

that the district court’s assessment of the constitutional claims

is debatable or wrong.     Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim

of the denial of a constitutional right.    Slack, 529 U.S. at 484-

85.

      We have independently reviewed the record and conclude that

Lewis has not made the requisite showing.   Accordingly, we deny a

certificate of appealability and dismiss the appeal.   We dispense

with oral argument because the facts and legal contentions are




                                 2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                DISMISSED




                                     3